Title: To James Madison from Christopher Ripley, 10 November 1812
From: Ripley, Christopher
To: Madison, James


Sir,Washington Novr. 10th. 1812.
The condescending attention with which you have heared what I have said respecting the affairs of our Country at London, has inspired me with the liveliest sentiments of gratitude, and, I know that I ask much, when I ask for more of your valuable time: but, believing as I do, that it is your wish to do perfect justice to all the public servants, and, knowing that this cannot be done without a complete knowledge of their cases, I beg leave to call your attention to the three Documents herewith transmitted: two of them are short, and the other (the Copy of Mr. Dickins’s letter to the Secretary of State dated Septr. 27th. 1811) perhaps you read last year, if not, I hope that you will now do it. I am, Sir, With the greatest respect, Your very humble Servant,
Christr. Ripley
